JUDGMENT OF DISBARMENT
In accordance with the provisions of Rule 56(b)(2), Disbarment by Consent, Rules of the Supreme Court, and
Respondent DAVID J. KARASEK having consented to disbarment as a member of the State Bar of Arizona, and this Court having this date accepted the Consent to Disbarment,
IT IS ORDERED, ADJUDGED AND DECREED that DAVID J. KARASEK be and hereby is disbarred from the practice of law in the State of Arizona and his license is hereby revoked, effective as of the date of this judgment.
IT IS FURTHER ORDERED that pursuant to Rule 63(a), Rules of the Supreme Court of Arizona, DAVID J. KARASEK shall notify all of his clients, within ten (10) *513days from the date hereof, of his inability to continue to represent them and that they should promptly retain new counsel, and shall promptly inform this Court of his compliance with this Order as provided by Rule 63(d), Rules of the Supreme Court of Arizona.